Exhibit 10.2 Innovative Food Holdings announces planned move to larger facilities to support potential growth opportunities. NAPLES, FL(MARKET WIRE)— October 23, 2008 Innovative Food Holdings, Inc (OTC:BB - IVFH), a provider of gourmet food products to chefs throughout the United States, announced that it hassigned a new 3 year lease agreement for new facilities and that effective Jan 2009 it will be moving to a new and larger space. The new facility is almost twice the size of the Company’s current location and will be built out brand new to specification at no additional charge to the Company. The new facility is located in an area of Naples that has been experiencing growth in corporate and hospitality tenants.In addition, the lease includes a fixed price purchase option at the end of the three year term to purchase the rented space, with the previous lease payments to be applied as a down payment in the event the company exercises its purchase option. Justin Wiernasz, President of Innovative Food Holdings, Inc. noted, “Despite the struggling economy, we are continuing to experience strong sales and we anticipate that, based on current projections of potential sales and other possible opportunities we are currently exploring, if our growth plans come to fruition we will no longer have adequate space at our current facility. The space is almost double the size of our current space, includes both warehouse space and the potential for retail space and also includes a full build out to specifications with additional IT capabilities included.” Mr.
